Case 1:21-cr-00079-KD-B Document 53 Filed 05/07/21 Page 1 of 2     PageID #: 426




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA             :
                                     :
vs.                                  :       CRIMINAL NO. :21-CR-000079-KD
                                     :
DARRIN SOUTHALL                      :
                                     :
      Defendant.                     :

             DEFENDANT’S MOTION FOR ORDER TO
      TRANSPORT/PRODUCE FOR MEETING WITH ATTORNEYS

      COMES NOW, Defendant, DARRIN SOUTHALL, by and through

undersigned counsel, and hereby requests that this Honorable Court enter an Order

directing the U.S. Marshal to transport and produce DARRIN SOUTHALL to the

United States Federal Courthouse, 155 St. Joseph Street, Mobile, AL 36602, on

Tuesday, May, 12, 2021 so that he may meet with his lawyer.

                                     Respectfully submitted,

                                         /s/ Donald M. Briskman         _
                                         DONALD M. BRISKMAN (BRISD9863)
                                         Attorney for Defendant: DARRIN
                                         SOUTHALL
OF COUNSEL:

BRISKMAN & BINION, P.C.
205 Church Street
(36602) Post Office
Box 43 Mobile, AL
36601
T: 251.433.7600
F: 251.433.4485
Case 1:21-cr-00079-KD-B Document 53 Filed 05/07/21 Page 2 of 2   PageID #: 427




Email: dbriskman@briskman-binion.com


                        CERTIFICATE OF SERVICE

       I hereby certify that I have on this 15TH day of March 15th, 2021
electronically filed the foregoing pleading with the Clerk of Court using the
CM/ECF System which will send notification to all parties to this proceeding.

                                    /s/ Donald M. Briskman
